                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                               GREENEVILLE DIVISION


UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )            No. 2:17-CR-62
                                                  )            REEVES/CORKER
DIEGO GONZALEZ LOPEZ                              )
                                                  )
                                                  )


                                           ORDER

       This matter is before the Court on the Government’s motion to dismiss the Indictment

against Diego Gonzalez Lopez [D. 45], pursuant to Federal Rule of Criminal Procedure 48(a). The

Court finds the motion well-taken, and it is GRANTED. The indictment [D. 7] as to Diego

Gonzalez Lopez is hereby DISMISSED without prejudice. Further, the status hearing set for

December 16, 2019 is CANCELLED.

       IT IS SO ORDERED.



                                    ___________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




                                              1
